Although the statute requires that the garnishee be served personally with the summons of garnishment, nevertheless where he appears and files his answer admitting indebtedness this cures all irregularities and defects as to service of the summons. Such appearance is operative, against both the plaintiff in attachment who files his declaration and the defendant who dissolves the garnishment by giving bond and appears and contests the declaration, as amply as if the summons had been personally served on the garnishee. It was held inFlournoy v. Rutledge, 73 Ga. 735 (2): "After summons of garnishment has been issued and served, and the garnishee has appeared and filed an answer, admitting indebtedness to the defendant, and tendered the money in court in discharge of its liability under the garnishment, it is too late to tender an issue and traverse as to the legality of the summons of garnishment or return of the sheriff. Appearance and pleading waives all objection to the process and return of the officer." In Dooly v. Miles, supra, the court said: "The Code requires that when a summons of garnishment is issued, the officer shall serve it upon the person of the garnishee; which we think *Page 901 
means that it shall be served personally and not left at his residence or most notorious place of abode. This is done to give the garnishee actual notice of the summons, in order that he may obtain it in time and file his answer in accordance therewith. If left at his residence or place of abode in his absence, he might fail to receive it and fail to make answer, and a judgment would be rendered against him when he might not be indebted to the defendant in the suit or judgment. Notwithstanding this, if the garnishee does receive the summons and appears at the term of court to which it is returnable, and, failing to file a written answer, deposes orally in court that he is indebted to the defendant in the suit or judgment, and the plaintiff does not require a written answer but is satisfied with the one given orally and does not traverse it, and a judgment is then entered against the defendant in the suit and the garnishee for the amount the latter admits to be due, the garnishee is estopped thereafter to set up the irregularity of his answer as affecting the judgment. He can not afterward complain either that he failed in his duty to file a written answer or that he was not served personally with the summons of garnishment. He should have insisted upon these points at the time he appeared. He can not by his conduct thus mislead the court and damage the plaintiff: After a judgment has been thus entered up against him and execution issued thereon, he can not go behind this judgment by filing an affidavit of illegality thereto, based upon facts which existed and were known to him prior to the judgment. The magistrate erred in excluding the testimony offered, and the judge of the superior court erred in dismissing the certiorari."
The plaintiff in attachment sponsored the whole garnishment proceedings. He relied on their validity to contest his contention on the issue raised on the theory that the answer of the garnishee was equivalent to personal service. There is no doubt that had he prevailed he would and could have satisfied his judgment to at least the amount of the dissolution bond. Since he lost his case it seems lawful for him, under all the facts of the case, to suffer the damage caused the defendant as a consequence of suing out the garnishment which the statute provides for. The plaintiff, the defendant, and garnishee, by voluntary appearance and answer of the garnishee, are precluded from contesting any irregularity of *Page 902 
service or failure of the sheriff to properly serve the summons of garnishment.
Judgment adhered to. Broyles, C. J., and MacIntyre, J.,concur.